By the Court.
The fact that the defendant kept posted in his premises a United States tax receipt running to him as a dealer in spirituous or intoxicating liquors, is competent evidence that he kept the premises for the sale of liquor, irrespective of the provisions of the St. of 1887, c. 414.
So far as that statute authorizes the introduction of such evidence, it is merely declaratory of the common law, and is valid. In the case at bar, the only ruling was that the evidence was admissible; no ruling was asked or given as to the weight or effect of the evidence. The ruling given was clearly right, and we cannot properly consider any question not raised by the bill of exceptions. Exceptions overruled.